          Case 3:19-cv-01960-YY             Document 24   Filed 04/07/21   Page 1 of 6




JAMES J. NICITA, Oregon State Bar No. 024068
302 Bluff Street
Oregon City, OR 97045
p) 503-799-0725
e) james.nicita@gmail.com

Attorney for Plaintiff / Plaintiff Pro Se


                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

JAMES J. NICITA, a resident of Oregon                 Case No. 3:19-cv-01960-YY

        Plaintiff,                                    Plaintiff’s Notice of
                                                      Supplemental Authority
                v.

DANIEL W. HOLLADAY, in his
individual capacity; in his official
capacity as mayor of the City of Oregon
City, Oregon, a municipal corporation;
and in his official capacity as a
commissioner of the Urban Renewal
Commission of Oregon City,

THE CITY OF OREGON CITY, a
municipal corporation,

        and

THE URBAN RENEWAL AGENCY, an
agency of the City of Oregon City,

      Defendants.
___________________________________




///




                                                  1
          Case 3:19-cv-01960-YY        Document 24       Filed 04/07/21     Page 2 of 6




                     PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

        As supplemental authority in support of his response to Defendants’ motion to dismiss,

Plaintiff respectfully submits the following authority issued after the Parties submitted their

briefing as of June 1, 2020.

        On September 1, 2020, the Ninth Circuit Court of Appeals decided Endy v. County of

Los Angeles, 975 F.3d 757 (9th Cir. 2020). This case undermines Defendants’ motion to

dismiss Plaintiffs’ First Amendment retaliation claim, and in particular, Defendants’ reliance on

their primary authority, Mulligan v. Nichols, 835 F.3d 983 (9th Cir. 2016). At p. 18 of their

motion, Defendants cite p. 989 of Mulligan for the proposition that Defendant Holladay did

nothing that resulted in the deprivation of Plaintiff’s “rights or benefits,” or that “punish[ed]

Plaintiff.”

        Endy establishes that Plaintiff’s reputation is a protected “right” under the U.S.

Constitution. “A liberty interest may be implicated ‘where a person’s good name, reputation,

honor, or integrity is at stake because of what the government is doing to him.’” Id., at 764,

citing Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S.Ct. 507, 27 L.Ed.2d 515 (1971).

        Endy further establishes that reputational harm is actionable “when a plaintiff suffers

stigma from governmental action plus alteration or extinguishment of ‘a right or status

previously recognized by state law.’” Endy, at 764, citing Humphries v. County of Los Angeles,

554 F.3d 1170, 1185 (9th Cir. 2009) (quoting Paul v. Davis, 424 U.S. 693, 711, 96 S.Ct. 1155,

47 L.Ed.2d 405 (1976). In Oregon, Plaintiff’s right to his reputation is established in Or. Const.

Art. I Sec. 10: “[E]very man shall have remedy by due course of law for injury done him in

his...reputation.”

        Under Endy, Plaintiff’s allegations in his First Amended Complaint (¶¶ 35, 43, 57-65)




                                                2
          Case 3:19-cv-01960-YY          Document 24       Filed 04/07/21      Page 3 of 6




that Holladay defamed him are sufficient to establish that Holladay injured Plaintiff’s

reputation, and thereby violated Plaintiff’s reputation, in retaliation against Plaintiff’s protected

speech and exercise of the right to petition for redress of grievances. This states a claim for

First Amendment retaliation.

       Also as supplemental authority, Plaintiff attaches Clackamas County Clerk’s official

certification of the recall of Defendant Holladay from the office of mayor of Oregon City on

November 10, 2020. The recall and circumstances surrounding the recall provide evidence in

support of Plaintiff’s Fifth Claim for Relief, Intentional Infliction of Emotional Distress,

namely, that Holladay’s pattern of abusive behavior towards citizens were acts consisted of

extraordinary transgressions of the bounds of socially tolerable conduct.” (First Amended

Complaint, ¶ 75.) It also speaks to the “special relationship” between a mayor and citizens. (Id.)



       DATED this 7th day of April, 2021.



                                               Respectfully submitted,



                                               s/ James J. Nicita______
                                               JAMES J. NICITA, Oregon State Bar No. 024068
                                               302 Bluff Street
                                               Oregon City, OR 97045
                                               p) 503-799-0725
                                               e) james.nicita@gmail.com

                                               Attorney for Plaintiff / Plaintiff Pro Se




                                                 3
          Case 3:19-cv-01960-YY             Document 24           Filed 04/07/21          Page 4 of 6


                                                                               Office of the City Recorder
                                                                              625 Center Street | Oregon City OR 97045
                                                                               Ph (503) 657-0891 | Fax (503) 657-7026




                                                    October 6, 2020
 Delivered via email on October 6, 2020

 Andrew Jones
 Clackamas County Elections
 1710 Red Soils Court, Ste. 100
 Oregon City, OR 97045

 Re:    City of Oregon City Calling for a Special Recall Election on November 10, 2020

 Dear Andrew:

 The City of Oregon City would like to submit the enclosed materials certifying the Recall process
 has been followed and the required 2,400 valid Oregon City elector signatures have been
 collected and verified. The elected official was provided five (5) days after the petition qualified
 to the ballot to resign in writing or file the SEL 352 Statement of Justification. The elected
 official did file the SEL 352 Statement of Justification on October 6, 2020 at 3:37 p.m.

 Now the City is calling for a Special Recall Election on November 10, 2020 and on the ballot will
 be the following question:

 Do you vote to recall Dan Holladay from the office of Mayor?

 Enclosed you will find copies of the following:
        SEL 353 Cover Sheet filed from the Chief Petitioner
        Letters to both the Chief Petitioner and the Elected Official certifying the Recall Petition
        SEL 352 Statement of Justification from the Elected Official

 If you have any questions on these matters, please do not hesitate to contact me at
 503-496-1505.

 Sincerely,

Redacted

 Kattie Riggs
 City Recorder – City of Oregon City
 Election Official



                    City of Oregon City | PO Box 3040 | 625 Center Street | Oregon City, OR 97045
                                           Ph (503) 657-0891 www.orcity.org
Case 3:19-cv-01960-YY   Document 24   Filed 04/07/21   Page 5 of 6
         Case 3:19-cv-01960-YY         Document 24       Filed 04/07/21     Page 6 of 6




                        CERTIFICATE OF FILING AND SERVICE



          I certify that on April 7, 2021, I filed the foregoing Notice of Supplemental Authority

with the U.S. District Court of Oregon via the Court’s electronic filing system, and served

Defendants Daniel W. Holladay, City of Oregon City, and Oregon City Urban Renewal Agency

by E-File to the their following counsel:



John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Jeffery W. Hansen, OSB No. 923290
Email: jeff.hansen@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 415
Portland, OR 97204
503-223-3000




                                             DATED April 7, 2021



                                             s/ James J. Nicita
                                             James J. Nicita
                                             OSB No. 024068
                                             302 Bluff Street
                                             Oregon City, OR 97045
                                             (503) 650-2496
                                             james.nicita@gmail.com




                                                4
